United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-3664
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

     Trevon Terrell Jones, also known as Trey, also known as Trey Eastwood

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                           Submitted: December 9, 2019
                             Filed: January 31, 2020
                                  [Unpublished]
                                 ____________

Before ERICKSON, ARNOLD, and MELLOY, Circuit Judges.
                          ____________

PER CURIAM.

       Defendant Trevon Jones pleaded guilty to possessing a firearm as a felon in
violation of 18 U.S.C. § 922(g)(1). He did not object to his Presentence Investigation
Report (“PSR”). The PSR listed prior convictions for aggravated burglary and
terroristic threatening. The PSR described the aggravated burglary as a series of
home invasions where residents were present. In at least one home invasion, shots
were fired. The terroristic threatening conviction also involved the discharge of a
firearm with people present.

       Jones’s advisory guidelines sentencing range was 30–37 months. The statutory
maximum was 10 years. The government argued for an upward variance to 60
months, emphasizing the violent nature of the prior offenses and essentially arguing
that Jones’s criminal history and history of violence were understated. Jones argued
for a sentence within the advisory guidelines range, emphasizing that his prior
offenses were not predicate offenses for enhancement purposes. He also emphasized
that he did not know his father, suffered childhood abuse at the hands of his mother,
and spent time in foster care. While discussing the 18 U.S.C. § 3553(a) factors, the
district court1 addressed the facts surrounding the prior offenses as set forth in the
PSR. The district court concluded a sentence of 60 months was necessary to protect
the public given the particularly dangerous circumstances at issue in Jones’s criminal
history.

       Jones argues the district court failed to take into account the facts he argued in
the district court. He also argues the district court gave undue weight to his criminal
history and varied too greatly from the guidelines based largely on factors already
accounted for within the guidelines. We disagree and conclude the district court did
not abuse its discretion. See United States v. Bertucci, 794 F.3d 925, 927 (8th Cir.
2015) (reviewing the substantive reasonableness of a sentence under the abuse of
discretion standard). The district court considered permissible factors, did not fail to
consider relevant factors, and did not err in weighing those factors. See United States
v. Jenkins, 758 F.3d 1046, 1050 (8th Cir. 2014); United States v. Chase, 560 F.3d
828, 831 (8th Cir. 2009) (“[F]actors . . . already . . . taken into account in calculating


      1
       The Honorable J. Leon Holmes, United States District Judge for the Eastern
District of Arkansas.

                                           -2-
the advisory guideline range . . . can nevertheless form the basis of a variance.”).
Pursuant to § 3553(a), the district court was allowed to consider Jones’s violent
history and the need to protect the public. To the extent Jones argues the district
court was not allowed to consider the facts behind his prior convictions as part of the
§ 3553(a) analysis, we reject his argument. The district court simply relied on
unobjected-to facts as set forth in the PSR when reaching a conclusion as to the level
of danger Jones posed to the public. United States v. Sorrells, 432 F.3d 836, 838 (8th
Cir. 2005) (“A sentencing court may accept the facts in a PSR as true unless the
defendant objects to specific factual allegations.”). The sentence imposed was not
unreasonable.

      We affirm the judgment of the district court.
                      ______________________________




                                         -3-